DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/29/2022.
Applicant’s election without traverse of Group I (claims 1-22) in the reply filed on 7/29/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims recite part of the human body in combination with the device, e.g. “in a crown of a tooth”.  It has been held that a claim directed to or including within its scope, a human being will not be considered to be patentable subject matter under 35 U.S.C. 101.  The grant of limited, but exclusive property right in a human being is prohibited by the constitution.  In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970).  For examination purposes, all claims will be considered as if such limitations involving the combination with a human were not present.  Language such as “adapted to be attached” or “for attachment to” is suggested, or making it clear the tooth is artificial if that is the case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the dental implant for electro-stimulation by two electrical polarities" in line 1.  Claim 10 recites “the circular channel” in line 2.  Claim 22 recites “the lower end surface” and “the upper end surface” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Claim 8 in particular is unclear as to what is meant to be structurally claimed.
Claim 1 recites “an electric circuit electro-stimulation system” in the preamble, but it’s unclear if it is being positively recited as part of the dental implant since it is not listed as a component outside of the preamble.  Claim 1 recites “that the discs have channels “in an interior”, however all the Figures and specification instead appear to show the channels on the exterior of the disc, therefore it is unclear what is intending to be claimed here.  Claim 1 also recites “external holes”, however it is unclear what this is referring to since the channels on the top and bottom of the discs are inset into these surfaces rather than passing entirely within the disc.  For instance, in Fig. 1, only 3 and 5 appear to show holes and these are not in regard to the claimed channels.  Additionally, the claims do not appear to be a dental implant as stated in the preamble, since it appears to just be a plurality of discs that are not connected.  The claims as a whole appear to be missing required structure for the functioning of the device, however this remains unclear due to the current claim language.
Claim 2 recites each channel having an insulating film and electric components, however it is unclear if this is in addition to the electrically conductive material already claimed to be within the channels in claim 1, or if this is further defining the electrically conductive material.
Claim 3 discusses contacting an electric circuit electro-stimulation system, however as detailed above, it is unclear what this is meant to refer to and if it is even a part of the dental implant as claimed.  Additionally, it is unclear what the holes are meant to refer to as it is unclear what the side portion is referring to that they are located on; and there do not appear to be any holes of this type in the Figures of the present invention.
Claim 6 also refers to holes and it Is unclear if these are additional holes to those already claimed and what they may be referring to due to the lack of support in the Figures.
Claim 7 discusses reverse polarities, however it is unclear what is providing this and how it is structurally arranged/accomplished.
Claim 11 seems to be trying to claim both internal channels and circular channels, however the claim from which it depends provides these as an alternative, and therefore it is unclear if both are meant to be positively recited or just alternatively recited.
Claim 12 recites “four holes” and it is unclear if these are additional holes to those already claimed and what these holes may be referring to due to their lack of support in the Figures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772